United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1065
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Eleazar Rios Araujo

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                           Submitted: December 13, 2017
                             Filed: February 23, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and MELLOY, Circuit Judges.
                         ____________

PER CURIAM.

      Eleazar Rios Araujo, a Mexican citizen, pleaded guilty to Reentry of Removed
Alien, in violation of 8 U.S.C. § 1326(a). The district court1 sentenced Araujo to


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
forty-five months of imprisonment and three years of supervised release. Araujo
appeals, arguing that his sentence is substantively unreasonable. We affirm.

       As Araujo’s criminal history is relevant to this appeal, we briefly recount that
history. In 1994, Araujo was convicted of three California robbery-related offenses.
Because at the time of those convictions he was illegally within the United States,
Araujo was deported to Mexico following his release from incarceration. In 1999,
after Araujo illegally reentered the United States, he was convicted of two counts of
Illegal Entry by an Alien and was sentenced to thirty months of imprisonment.
Following that sentence, he was again deported to Mexico in 2001. Sometime later,
Araujo again illegally reentered the United States, as evinced by one arrest in 2006
and another arrest in 2009, both in Minnesota but neither of which appears to have
been prosecuted. In 2015, Araujo was arrested and pleaded guilty to a Minnesota
drug-related offense. Based on that arrest, U.S. Immigrations and Customs
Enforcement learned of Araujo’s illegal presence and arrested him for the offense
underlying this appeal.

      Araujo was indicted and pleaded guilty to the underlying offense: Reentry of
Removed Alien, in violation of 8 U.S.C. § 1326(a). The maximum term of
imprisonment for the offense was twenty years, and Araujo’s advisory sentencing
range under the United States Sentencing Guidelines was fifty-seven to seventy-one
months of imprisonment. The district court sentenced Araujo to forty-five months of
imprisonment and three years of supervised release. Araujo timely appeals.

      Araujo argues that his sentence is substantively unreasonable because it is
“greater than necessary” to accomplish certain penological purposes, in contravention
of 18 U.S.C. § 3553(a). Specifically, he contends that the district court gave: (1) too
much weight to his guideline range, which he argues was unreasonably increased




                                         -2-
based on an enhancement for his 1994 and 1999 convictions;2 and (2) not enough
weight to the “staleness” or “age” of those prior convictions, to the supposed flaws
in the guidelines calculations for Reentry of Removed Alien convictions, and to
Araujo’s history and characteristics, specifically his difficult childhood. As Araujo
challenges the substantive reasonableness of his sentence, we apply the “deferential
abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007); United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (citations omitted).
“A district court abuses its discretion when it (1) fails to consider a relevant factor
that should have received significant weight; (2) gives significant weight to an
improper or irrelevant factor; or (3) considers only the appropriate factors but in
weighing those factors commits a clear error of judgment.” Feemster, 572 F.3d at 461
(citation omitted).

       We conclude that the district court did not abuse its discretion. In imposing the
sentence, the district court varied twelve months below the bottom of Araujo’s
guideline range. Practically speaking, “where a district court has sentenced a
defendant below the advisory guidelines range, it is nearly inconceivable that the
court abused its discretion in not varying downward still further.” United States v.
Spencer, 700 F.3d 317, 322 (8th Cir. 2012) (quoting United States v. Moore, 581 F.3d
681, 684 (8th Cir. 2009) (per curiam)). As to the staleness of Araujo’s prior
convictions, Araujo concedes that the district court considered the age of his prior
convictions and varied downward from the guideline range based on their staleness.
Araujo also concedes that the district court referenced his guideline range, the
§ 3553(a) factors, and § 3553(a)’s goal to avoid unwarranted sentencing disparities.
Further, the district court referenced numerous mitigating factors: that Araujo
“reentered the United States for sympathetic reasons,” that his 1994 and 1999
convictions were “old,” “that he lived in the United States for at least 10 years


         2
             Araujo does not challenge the application of that enhancement to his guideline
range.

                                              -3-
without being convicted of a crime,” “that [he] has spent a year incarcerated in a
county jail, and that he will serve the rest of his sentence far from his loved ones.”
The district court weighed these mitigating factors against the aggravating
factors—particularly “the need to deter Mr. Araujo from continuing to violate the
immigration laws of the United States”—and varied downward in imposing Araujo’s
sentence. “This court . . . gives district courts ‘wide latitude to weigh the § 3553(a)
factors in each case and assign some factors greater weight than others in determining
an appropriate sentence.’” United States v. Misquadace, 778 F.3d 717, 719 (8th Cir.
2015) (per curiam) (quoting United States v. Gonzalez, 742 F.3d 815, 817 (8th Cir.
2014)). The district court here acted within this wide latitude. Based on the
foregoing reasons, we conclude that the district court sufficiently explained the
sentence it imposed and that the sentence is substantively reasonable.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                         -4-